             Case 3:19-cv-00758-RLB       Document 45      03/16/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

MAURICE C. PEARL                                                 CIVIL ACTION

VERSUS                                                           NO. 19-758-RLB

WALMART SUPERCENTER STORE                                        CONSENT
NO. 1266, ET AL.

                                        JUDGMENT

       For written reasons assigned:

       It is hereby ORDERED, ADJUDGED and DECREED that judgment be entered in favor

of defendant Wal-Mart, Inc. and against plaintiff, and that this matter be DISMISSED with

prejudice.

       Signed in Baton Rouge, Louisiana, on March 16, 2021.



                                           S
                                           RICHARD L. BOURGEOIS, JR.
                                           UNITED STATES MAGISTRATE JUDGE




     JURY
